Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Wong, J.), rendered May 22, 2008, revoking a sentence of probation previously imposed by the same court (Chin-Brandt, J.) under Superior Court information No. 426/05, upon a finding that he had violated certain conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous adjudication as a youthful offender for criminal mischief in the third degree.
*898Ordered that the amended judgment is affirmed.
The defendant’s contention that the Superior Court information was jurisdictionally defective should have been raised on direct appeal from the original judgment of conviction (see People v Cuadrado, 9 NY3d 362, 365 [2007]). Since the defendant did not appeal from the original judgment, he is foreclosed on this appeal from the amended judgment from challenging the propriety of the original judgment (see People v Trias, 50 AD3d 828 [2008]; People v Pagan, 27 AD3d 580 [2006]; People v Kimbrough, 25 AD3d 810 [2006]). Skelos, J.P., Dillon, Leventhal and Chambers, JJ., concur.